Citation Nr: 1819089	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, claimed as secondary to in-service herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, with a period of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in July 2011.

This matter also comes to the Board on appeal from a January 2011 rating decision, which denied service connection for a heart disability.  The Veteran filed a timely NOD in July 2011. 

In December 2016, the Board remanded the case for further development of the record, including obtaining VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a June 2017 rating decision, and during the pendency of the appeal, the RO granted service connection for bilateral hearing loss.  As the grant of service connection represents a grant of the benefit sought on appeal, this claim of service connection for bilateral hearing loss is no longer before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record reflects that the Veteran does not have a currently diagnosed heart disability that was incurred in or caused by active service, including exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a heart disability have not been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in April 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, Social Security Administration records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  

The Board acknowledges that the March 2017 VA examiner summarized VA treatment records that are not associated with the claims file.  The Board finds, however, that there is no reason to question the accuracy of that examiner's description of these records.  Additionally, there is no indication that the Veteran or his representative disagreed with the accuracy of the examiner's reporting of these records.  As the VA examiner has already reviewed these records, simply remanding for them to be associated with the claims file would needlessly delay the decision without any benefit flowing to the Veteran.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded VA examinations in May 2010 and March 2017 with an addendum opinion rendered in July 2017.  The examination reports and opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3. 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for a heart disability, claimed as due to herbicide agent exposure. 

The Veteran's military personnel records reflect that the Veteran had active service from June 1967 to May 1969, with more than eight months in the Republic of Vietnam.  Therefore, in-service exposure to herbicide agents is conceded.

In June 1978, the Veteran reported with chest pain after lifting a heavy log.  However, an EKG was normal, and a chest x-ray revealed no acute pulmonary or cardiac disease.  The Veteran was diagnosed with a muscle strain.  See private treatment records from Dr. C.G.  In the mid-1990s, the Veteran was diagnosed with hypertension.  See Carbon Hill Medical Clinic treatment records.

In January 2001, the Veteran's medical history was noted to be positive for hypertension but negative for heart disease.  In May 2010, the Veteran's was noted to have diagnoses of hypertensive cardiovascular disease and dyslipidemia.  See Walker Baptist Medical Center treatment records.

A May 2010 VA examination report reflects that the Veteran reported he was diagnosed with hypertension in 1994 after being told he had high blood pressure readings.  The Veteran reported issues with atypical chest pain with nausea, vomiting, and palpitations and some emergency visits for hypertension urgency.  He stated that he recently had a routine stress test, but that he had not been told that he had heart disease.  The Veteran denied hospital admissions, cerebrovascular accidents, coronary artery disease, stent placement, or coronary bypass surgery.  Upon examination, the Veteran's blood pressure was 103/64 and his pulse was 71 beats per minute with regular rhythm.  The examiner found no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  The examiner found that the Veteran's history was negative for ischemic heart disease and provided diagnoses of a "normal heart exam" and essential hypertension.

Continued VA treatment records reflect diagnoses of hypertension and hyperlipidemia.  See January 2012 VA treatment records. 

The Veteran was afforded a VA examination in March 2017.  The examiner noted that the Veteran was diagnosed with hypertension, for which he took continuous medication, and had mild mitral valve regurgitation.  The examiner also noted that the Veteran had been diagnosed with supraventricular arrhythmia, for which he underwent an ablasion in February 2015, but continued to experience occasional palpitations.  However, there was no evidence that the Veteran had had a myocardial infarction, congestive heart failure, pericardial adhesions, or non-surgical hospitalizations.  Upon examination, the Veteran's blood pressure was 145/88, and his heart rate was 88 beats per minute, with regular rhythm, normal heart sounds and clear auscultation of the lungs.  Peripheral pulses were normal and there was no lower extremity peripheral edema.  The examiner noted that a February 2015 echocardiogram was normal, with a left ventricular ejection fraction of 55 percent.  A 2012 dual isotope scan was also negative for ischemia, with an ejection fraction of 54-60 percent.  During interview-based METs testing, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  

After examining the Veteran and reviewing the Veteran's electronic claims file and CPRS, the examiner found that the Veteran had been diagnosed with supraventricular tachycardia and mitral valve regurgitation, but that these conditions were not organically linked to Agent Orange exposure, nor were they presumptive conditions.  The examiner also found that the Veteran had been diagnosed with hyperlipidemia, but that this condition was also not a presumptive condition due to Agent Orange exposure.  The examiner noted that the Veteran did not have a current diagnosis of hypertensive heart disease and that his cardiac tests had been essentially normal and did not reflect a condition of hypertensive heart disease.  Therefore, the examiner opined that the Veteran's diagnosed conditions were not incurred in active service or caused by Agent Orange exposure during active service.  

As to the Veteran's diagnosed essential hypertension, the examiner found that the Veteran's hypertension was controlled by his medical regimen.  The examiner noted that essential hypertension is not a presumptive condition of Agent Orange exposure, nor has clinical research developed a cause and effect relationship between Agent Orange exposure and essential hypertension.  The examiner reviewed the 2006 and 2008 National Academy of Science updates which concluded there was limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  However, the examiner found that the studies were limited by cohort selection bias and lack of control for potential confounding variables and limitation of the strength due to such problems as self-reporting.  Thus, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by Agent Orange exposure during active service.

In addition, the examiner opined that the Veteran's hypertension was not aggravated by his service-connected diabetes.  The examiner found that although the Veteran had been diagnosed with diabetes, he had not been diagnosed with diabetic renal disease or hypertensive renal disease, which would worsen his hypertension.  Rather, the Veteran had normal renal function and his hypertension and diabetes were comorbid without a cause and effect relationship.  

The Board finds the March 2017 VA examination and July 2017 addendum opinions are adequate.  The examiner's opinions are supported by detailed, well-reasoned rationales that include consideration of the Veteran's lay statements, the medical evidence of record, and a review of the medical literature.  Thus, the Board attaches great weight to the opinions.  

The Board notes that there is no current diagnosis of ischemic heart disease, and as such, the presumptions related to herbicide exposure, which apply in cases of ischemic heart disease, are not for application.  38 C.F.R. § 3.309(a), (e).  The March 2017 VA examiner established, after a review of the record and examination of the Veteran, that there is no ischemic heart disease in this case.  The examiner's findings as to this matter are the most probative evidence as they are based on a thorough review and are explained.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his herbicide agent exposure and any current heart disability; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's currently diagnosed heart disabilities, active service, and his herbicide agent in the above compensation examination medical opinions.

While the requirements for service connection secondary to service-connected diabetes and presumptive service connection based on herbicide agent exposure have not been satisfied, the Board has also considered whether service connection can be established on a theory of direct entitlement to service connection for a heart disability.  

On a September 1966 pre-induction examination, the Veteran denied chest pain or pressure, palpitation or pounding heart, dizziness, and high or low blood pressure.  Upon objective examination, his heart and vascular system were found normal, with a blood pressure reading of 135/88.  On a May 1969 separation examination, the Veteran denied chest pain or pressure, palpitation or pounding heart, dizziness, and high or low blood pressure.  Upon objective examination, his heart and vascular system were found normal, with a blood pressure reading of 118/70.  The Veteran's service treatment records are otherwise silent with regards to complaints of or treatment for a heart disability. 

The record does not reflect that the Veteran complained of or sought treatment for a heart disability during service or after service.  Instead, the record shows that the Veteran was not diagnosed with hypertension until the mid-1990s, hyperlipidemia in 2012, and supraventricular tachycardia in 2015, all decades after service.  Accordingly, the Board finds that symptoms of a heart disability were not chronic in service and continuous after separation from service.  Because a heart disability did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for a heart disability.  There is no evidence of complaints related to, treatment for, or diagnoses of a heart disability during active service, and there is no indication of symptoms, treatment, or diagnoses for a heart disability until decades after service separation.  The evidence of record does not relate any currently diagnosed heart disability to service.  As such, the Board finds that the weight of the evidence shows that service connection for a heart disability is not warranted.

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for a heart disability.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a heart disability, claimed as due to herbicide agent exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


